UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): June 8, 2012 OCEAN BIO-CHEM, INC. (Exact name of registrant as specified in charter) Florida 0-11102 59-1564329 (State or Other Jurisdiction of Incorporation) (Commission File Number) I.R.S. Employer Identification No.) 4041 S.W. 47 Avenue, Fort Lauderdale, Florida 33314 (Address of principal executive offices)(Zip Code) (954) 587-6280 Registrant’s telephone number, including area code: Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.07. Submission of Matters to a Vote of Security Holders Ocean Bio-Chem, Inc. (the “Company”) held its Annual Meeting of Shareholders on June 8, 2012. At the meeting, the Company’s shareholders: · elected eight nominees to serve on the Board of Directors, · approved an amendment to the Company’s Articles of Incorporation to increase the Company’s authorized common stock, $.01 par value, from 10,000,000 shares to 12,000,000 shares and enable the Company to issue shares for such consideration as is permitted under the Florida Business Corporation Act, · ratified the appointment of Goldstein Schechter Koch P.A. as the Company's independent registered public accounting firm to audit the Company's consolidated financial statements for 2012. Set forth below are the voting results with respect to each proposal: Proposal No. 1 — Election of Directors Nominees For Withhold Broker Non-Votes Peter G. Dornau Jeffrey S. Barocas Gregor M. Dornau William W. Dudman Sonia B. Beard Diana Mazuelos Conard James M. Kolisch John B. Turner Proposal No. 2 — Amendment to the Company’s Articles of Incorporation For Against Abstain Broker Non-Votes Proposal No. 3 — Ratification of the Appointment of Independent Registered Public Accounting Firm For Against Abstain Broker Non-Votes - SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned thereunto duly authorized. OCEAN BIO-CHEM, INC. Date: June 11, 2012 By: /s/ Jeffrey S. Barocas Jeffrey S. Barocas Chief Financial Officer
